
	

113 S2252 IS: Community Bank Preservation Act of 2014
U.S. Senate
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2252
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2014
			Mr. Vitter (for himself, Ms. Heitkamp, and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To reaffirm the importance of community banking and community banking regulatory experience on the
			 Federal Reserve Board of Governors, to ensure that the Federal Reserve
			 Board of Governors has a member who has previous experience in community
			 banking or community banking supervision, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Community Bank Preservation Act of 2014.
		2.Membership of Board of Governors of the Federal Reserve SystemThe first undesignated paragraph of section 10 of the Federal Reserve Act		(12 U.S.C.
			 241) is amended by inserting after the second sentence the following: The Board shall at all times have as a member at least 1 person  with demonstrated experience
			 working in or supervising community banks having less than
			 $10,000,000,000 in total assets..3.Effective dateThe amendment made by this Act shall take effect on the date of enactment of this Act and apply to
			 appointments made on and after that effective date, excluding any
			 nomination pending in the Senate on that date.
		
